[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________                FILED
                                                         U.S. COURT OF APPEALS
                                No. 08-16965               ELEVENTH CIRCUIT
                                                              AUGUST 5, 2009
                            Non-Argument Calendar
                                                            THOMAS K. KAHN
                          ________________________
                                                                 CLERK

                      D.C. Docket No. 08-00021-CR-LGW-2

UNITED STATES OF AMERICA,


                                                                Plaintiff-Appellee,

                                    versus

DREW L. PAQUIN,
a.k.a. Sam Jackson,

                                                           Defendant-Appellant.


                          ________________________

                 Appeal from the United States District Court
                    for the Southern District of Georgia
                      _________________________

                               (August 5, 2009)

Before EDMONDSON, BARKETT and KRAVITCH, Circuit Judges.

PER CURIAM:

     Drew L. Paquin appeals his 37-month sentence following his guilty plea to
one count of knowingly possessing images of child pornography that have been

transported in interstate commerce, in violation of 18 U.S.C. § 2252A(a)(5)(B). 1

Specifically, Pacquin argues that the sentencing enhancement, which applies to

offenders found to possess “at least 10 images, but fewer than 150,” U.S.S.G. §

2G2.2(b)(7)(A), should not have been applied, given his belief that he had taken

reasonable steps to delete all but one child pornographic image from his computer

prior to law enforcement involvement. After reviewing the relevant statutes, the

record, and the briefs, we affirm.

       Pacquin purchased memberships to several child pornography websites from

which he admitted purchasing and downloading child pornography on four

occasions. However, after Paquin’s wife found child pornography on one of his

floppy disks, which she destroyed, and on one of his computers, he attempted to

delete the images from his computors. Several months thereafter, law enforcement

authorities investigating child pornography websites obtained Pacquin’s personal

information and visited Pacquin’s home. After receiving his consent, they

searched his computers which turned up 132 images of child pornography in the

unallocated file space. A search of a separate hard drive revealed one image of



       1
          Our review of the district court’s interpretation of the sentencing guidelines is de novo,
and its factual findings are reviewed for clear error. United States v. Ellis, 419 F.3d 1189, 1192
(11th Cir. 2005).

                                                 2
child pornography that had not been deleted.

       Pacquin pled guilty to one count of possession of child pornography in

violation of 18 U.S.C. § 2252A(a)(5)(B).2 He was sentenced to 37 months

imprisonment, followed by a 40-year period of supervised release. Pacquin only

disputes the two-level enhancement applied to his sentence, arguing that only one

image should have been considered in calculating the applicable guideline range,

as he had done everything short of physically destroying his computer to dispose of

the other 132 images found.

       The government responds by arguing that it is immaterial whether or not

Pacquin took reasonable steps to dispose of the images, given his admission that he

did in fact possess them at one time. The government notes that the district court is

permitted to consider this admission in assessing Pacquin’s relevant conduct for

sentencing purposes. The government further argues that Pacquin had not fully

disposed of the images as it was possible to retrieve them.

       It is undisputed that Pacquin possessed 133 child pornographic images

during the relevant time period. The record reflects that the court took into

       2
          18 U.S.C. § 2252A(a)(5)(B) prohibits “knowingly possess[ing], or knowingly
access[ing] with intent to view, any book, magazine, periodical, film, videotape, computer disk,
or any other material that contains an image of child pornography that has been mailed, or
shipped or transported using any means or facility of interstate or foreign commerce or in or
affecting interstate or foreign commerce by any means, including by computer, or that was
produced using materials that have been mailed, or shipped or transported in or affecting
interstate or foreign commerce by any means, including by computer.”

                                                3
consideration Paquin’s efforts to delete the images and withdraw from the criminal

conduct and elected to impose a sentence at the low end of the guideline range.

Under the circumstances reflected in this record, we cannot say that the district

court erred in interpreting the guidelines to require the enhancement.

      AFFIRMED




                                          4